Title: From George Washington to Bushrod Washington, 5 May 1799
From: Washington, George
To: Washington, Bushrod



My dear Sir
Mount Vernon 5th May 1799

Your letter of the 26th Ulto—as also that of the 10th, have been duly received.
The Elections of Generals Lee and Marshall are grateful to my feelings. I wish however both of them had been Elected by greater majorities; but they are Elected, and that alone is pleasing. As the tide is turned, I hope it will come in with a full flow; but this will not happen if there is any relaxation on the part of the Federalists. We are sure there will be none on that of the Republicans, as they have very erroneously called themselves. It is apprehended, latterly, that Mr Hancock will not carry his Election; and that in numbers we shall not exceed nine. In point of abilities, I think the majority will be greatly on the side of Federalism.

I have mentioned Mr T. Turners name to the Secretary of War with the respect that it has been handed to me; but in a letter I received from him last night, he thinks the President has given, or will give, the vacant Troop to a Gentleman in another State. Our loves to Mrs Washington. I am Yr Most Affecte Uncle

G. Washington.

